Citation Nr: 0011830	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-15 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Harry W. Moore, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  A July 1998 rating decision granted service 
connection for PTSD, with assignment of a 70 percent 
disability rating effective January 15, 1998.  An October 
1998 rating decision changed the effective date to 
December 1, 1997.

It is necessary to clarify that the above-listed issue is the 
only issue on appeal to the Board.  The veteran had also 
filed a timely notice of disagreement with a January 1997 
rating decision that denied entitlement to nonservice-
connected pension benefits.  He was provided a statement of 
the case in October 1998 that addressed this issue.  At no 
time has a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) been submitted by the veteran or his attorney.  In 
October 1998, the veteran's attorney submitted a statement 
discussing entitlement to benefits for PTSD retroactive to 
1993.  This was accepted by the RO in lieu of a VA Form 9 
with respect to the earlier effective date claim on appeal.  
This statement did not, however, discuss the veteran's claim 
for nonservice-connected pension in any manner and cannot, 
therefore, also be considered an appeal on that issue.  
Therefore, this issue is not before the Board.

In July 1999, the veteran filed a notice of disagreement with 
the RO's failure to rate him permanently and totally disabled 
due to PTSD.  A supplemental statement of the case in August 
1999 addressed the issues of entitlement to an increased 
rating for PTSD and individual unemployability.  The veteran 
was informed of the need to file a VA Form 9 to complete his 
appeal.  He did not do so.  Therefore, these issues are also 
not before the Board.

The veteran requested a hearing before the Board, and 
numerous hearings were scheduled between September 1999 and 
January 2000.  The veteran failed to report for the most 
recent hearing that had been rescheduled because his attorney 
was unable to attend a previously scheduled hearing.  It 
appears that due process considerations have been fulfilled 
in this case, and every effort has been made to provide the 
veteran a hearing.


FINDINGS OF FACT

1.  On September 25, 1996, the veteran filed a claim for 
nonservice-connected pension benefits.

2.  On January 15, 1998, the veteran filed a claim for 
service connection for PTSD. 

3.  The first medical evidence showing that the veteran had 
PTSD was VA records for hospitalization in December 1997. 


CONCLUSION OF LAW

An effective date earlier than December 1, 1997, for the 
grant of service connection for post-traumatic stress 
disorder (PTSD) is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; his VA records for hospitalization and 
outpatient treatment between 1993 and 1999; reports of VA 
examinations conducted in 1998; and private medical records 
and/or statements from CPF MetPath Laboratories and Jeffrey 
Garvey, D.C.  The evidence pertinent to the issue on appeal 
is discussed below.

The veteran initially filed a claim for service connection 
for PTSD on January 15, 1998.  With his claim, he submitted 
VA medical records for hospitalization from December 1-19, 
1997, for PTSD.  None of the VA or private medical records 
associated with the claims file prior to the veteran's claim 
in January 1998 showed diagnosis of or treatment for PTSD.  
In October 1993, the veteran was referred to the Mental 
Hygiene Clinic to rule out PTSD.  He did not report for the 
scheduled appointment.  At the time the veteran filed the 
claim for service connection for PTSD in January 1998, a 
prior claim for nonservice-connected pension benefits had 
been denied in a January 1997 rating decision, but that 
decision was not yet final.  With his claim for service 
connection for PTSD, the veteran filed a notice of 
disagreement with the denial of nonservice-connected pension 
benefits.

The July 1998 rating decision that granted service connection 
for PTSD initially assigned an effective date of January 15, 
1998, the date the veteran's claim was received.  However, an 
October 1998 rating decision changed the effective date to 
December 1, 1997, the date the VA records showed an initial 
diagnosis of PTSD.  The RO indicated that a claim for pension 
is also considered a claim for compensation.  Although the 
veteran could receive an effective date as of the date of his 
claim for pension, since the claim was not yet final, the 
medical evidence did not show a diagnosis of PTSD until 
December 1, 1997. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  With a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999) (emphasis added).

When the veteran filed his claim for PTSD on January 15, 
1998, it was the first time such a claim had been raised.  
Entitlement to service connection for PTSD requires, among 
other things, medical evidence that the veteran actually has 
PTSD.  38 C.F.R. § 3.304(f) (1999); see also Cohen v. Brown, 
10 Vet. App 128 (1997).  This was first shown by the December 
1997 VA hospitalization records.  Therefore, the RO assigned 
a December 1, 1997, effective date.

The veteran's attorney has argued that a 1993 effective date 
is appropriate because the veteran was treated for PTSD in 
1993.  The attorney has submitted a VA appointment card 
showing that the veteran was referred to the PTSD clinic in 
October 1993, as discussed above.  It is true that the 
veteran was referred to rule-out PTSD in October 1993.  Since 
he failed to show for that appointment, a diagnosis of PTSD 
was not rendered at that time.  The fact that the veteran was 
referred for evaluation of possible PTSD does not warrant 
assignment of an earlier effective date.  It is undisputed 
that he did not file a specific claim for service connection 
for PTSD at any time prior to January 15, 1998, and the 
evidence did not show that he had PTSD prior to December 1, 
1997.  

The veteran's claim for nonservice-connected pension benefits 
in 1996 evidenced no intent to apply for service connection 
for PTSD.  The veteran made no mention of PTSD; therefore, 
there was nothing in the September 1996 application that 
could be construed as "evidencing a belief in entitlement" 
to compensation for PTSD.  38 C.F.R. § 3.1(p) (1999).  
38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, 
before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  There was no 
such document submitted in this case prior to January 15, 
1998.

There is no doubt that the veteran filed a claim for 
nonservice-connected pension benefits on September 25, 1996.  
VA is not automatically required to treat every compensation 
claim as also being a pension claim and vise versa.  38 
C.F.R. § 3.151(a) (1999) (. . . a claim for pension may be 
considered a claim for compensation) (emphasis added).  
Rather, the Secretary has to exercise his discretion under 
the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation, clearly indicates discretion).  
None of the medical records associated with the claims file 
or developed in conjunction with the pension claim showed 
that the veteran had been diagnosed with PTSD.  Even if VA 
construed the evidence liberally, there was no indication 
that the veteran had PTSD when he filed his pension claim in 
1996.  Under the facts in this case, VA was not obligated to 
consider the veteran's claim for pension as one for 
disability compensation.  However, the RO chose to do so, and 
that was to the veteran's benefit.  

Even accepting the September 1996 pension claim as a claim 
for compensation, the pertinent issue is whether the claim 
for service connection for PTSD preceded or followed the date 
on which entitlement arose.  Although the veteran's pension 
claim in 1996 may also be considered a claim for 
compensation, it was not until the evidence showed that the 
veteran had been conclusively diagnosed with PTSD that 
entitlement to service connection for this condition arose.  
In other words, when the veteran filed his pension claim in 
1996, there was no medical evidence showing definitive 
diagnosis of PTSD.  It was not until he was hospitalized on 
December 1, 1997, that this condition was diagnosed.  
Although the pension claim was received in September 1996, 
entitlement to service connection for PTSD did not arise, or 
was not shown, until December 1997.  

Since entitlement was not shown until December 1997, (i.e., 
after submission of the pension claim), the Board concludes 
that an effective date earlier than December 1, 1997, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (1999).  


ORDER

Entitlement to an effective date earlier than December 1, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD) is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

